

	

		II

		108th CONGRESS

		2d Session

		S. 2916

		IN THE SENATE OF THE UNITED STATES

		

			October 7, 2004

			Mr. Cornyn (for himself,

			 Mr. Schumer, and

			 Mr. Specter) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To combat unlawful commercial sex activities by targeting

		  demand, to protect children from being exploited by such activities, to

		  prohibit the operation of sex tours, to assist State and local governments to

		  enforce laws dealing with commercial sex activities, and for other

		  purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited as the Domestic Trafficking Victims Protection Act of

			 2004.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					Sec. 2. Findings and purposes.

					Sec. 3. Definitions.

					Sec. 4. Prosecution of purchasers, traffickers, and exploiters

				of commercial sex acts.

					Sec. 5. Strengthening prosecution and punishment of

				traffickers, purchasers, and exploiters of commercial sex acts.

					Sec. 6. Special operating group participation.

					Sec. 7. Reports.

				

			2.Findings and

			 purposes

			(a)FindingsCongress

			 makes the following findings:

				(1)The unlawful

			 trafficking of persons for commercial sexual activities has a devastating

			 impact on society.

				(2)An alarming

			 number of individuals who are used for unlawful commercial sexual activities

			 are socially and economically marginalized, and kept in effective bondage by

			 threats or acts of physical and sexual abuse. These individuals are victimized

			 by the prevalence of unlawful commercial sex. A disproportionate number of

			 these victims are women and children.

				(3)Although current

			 laws punish traffickers, exploiters, and purchasers of unlawful commercial sex

			 activities, these laws are typically enforced disproportionately against the

			 individuals, predominantly women and girls, who are used in the unlawful

			 activities, instead of against the traffickers, exploiters, and purchasers, who

			 are predominantly men.

				(4)According to

			 recent studies—

					(A)11 females used

			 in unlawful commercial sex acts were arrested in Boston for every arrest of a

			 male purchaser;

					(B)9 females used in

			 unlawful commercial sex acts were arrested in Chicago for every arrest of a

			 male purchaser; and

					(C)6 females used in

			 unlawful commercial sex acts were arrested in New York City for every arrest of

			 a male purchaser.

					(5)Some studies

			 reveal that unlawful commercial sex is a frequent gateway crime for women who

			 later commit more serious criminal offenses. Over 70 percent of female inmates

			 in American prisons were first arrested for engaging in commercial sex acts.

			 For every 3 women in jails in the United States today, 1 was arrested for

			 prostitution, and 7 of every 10 women imprisoned on felony convictions were

			 initially arrested for prostitution.

				(6)The emotional and

			 physical ramifications of unlawful sex trafficking of children as well as women

			 are staggering, leading to an increased risk of—

					(A)sexual and

			 physical assault;

					(B)violence;

					(C)suicide;

					(D)pregnancy;

					(E)abortion;

					(F)sexually

			 transmitted diseases, including AIDS;

					(G)post-traumatic

			 stress disorder; and

					(H)death.

					(7)Unlawful sex trafficking has a particularly

			 devastating and alarming impact upon children. According to some estimates,

			 between 100,000 to 300,000 children are victimized by unlawful sex trafficking

			 at any given time. According to the CyberTipline of the National Center for

			 Missing and Exploited Children, reports of child sexual exploitation, including

			 child pornography, child prostitution, online enticement of children, and child

			 sex tourism, have increased 750 percent over the past 5 years.

				(8)Runaway children

			 are especially vulnerable to unlawful sex traffickers, who lure these children

			 into devastating lives as victims of commercial sex acts, with promises of

			 food, clothing, and shelter.

				(9)According to the

			 Office of Juvenile Justice and Delinquency Prevention in the Department of

			 Justice, in 2002—

					(A)over 1,300,000

			 children were missing in the United States;

					(B)as many as

			 775,000 of these children are runaways; and

					(C)76 percent of

			 runaway children who call the National Runaway Switchboard are girls under the

			 age of 18.

					(10)The United

			 Nations estimates that unlawful sex trafficking, including sex tourism,

			 generates approximately $5,000,000,000 a year in revenues. There are a number

			 of United States-based companies that overtly and explicitly facilitate sex

			 tours, often involving the sexual exploitation of children. According to some

			 estimates, up to 1/4 of international sex tourists are

			 American.

				(11)Under the

			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.), the United

			 States is committed to ending the international trafficking of persons for

			 slavery, including sex slavery. The achievement of significant progress in

			 reducing unlawful sex trafficking within our own borders will bolster United

			 States efforts to eliminate international trafficking of persons for slavery,

			 including sex slavery, around the world.

				(12)Stronger

			 enforcement of laws prohibiting commercial sex against traffickers, exploiters,

			 and purchasers may dramatically improve enforcement and reduce the

			 victimization of women and children used in unlawful sex trafficking.

				(13)Additional research and

			 statistics at the national, State, and local level will help us to understand

			 more fully the extent of unlawful commercial sex activities within the United

			 States, and the most effective strategies for combating such unlawful

			 activities.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to support the

			 development of more effective means of combating unlawful commercial sex

			 activities by targeting demand;

				(2)to protect

			 children from the predators and exploiters who use them in commercial sex

			 activities;

				(3)to clarify that

			 the operation of sex tours is prohibited under Federal law; and

				(4)to assist State

			 and local governments in their enforcement of existing laws dealing with

			 commercial sex activities.

				3.DefinitionsIn this Act, the following definitions shall

			 apply:

			(1)Commercial sex

			 actThe term commercial sex act means any sex act

			 for which anything of value is directly or indirectly given to, or received by,

			 traffickers, exploiters, or purchasers of sex acts.

			(2)Domestic

			 traffickingThe term

			 domestic trafficking means any unlawful commercial sex act

			 performed in the United States.

			(3)Exploiter of a

			 commercial sex actThe term exploiter of a commercial sex

			 act means any person who, for financial gain, procures, sells, or

			 purveys a victim of a commercial sex act.

			(4)Purchaser of a

			 commercial sex actThe term

			 purchaser of a commercial sex act means any person who solicits or

			 purchases a commercial sex act from an exploiter or victim of a commercial sex

			 act.

			(5)Qualified

			 non-governmental organizationThe term qualified

			 non-governmental organization means any organization that the Attorney

			 General, the Assistant Secretary of Children and Families of the Department of

			 Health and Human Services, or the chief law enforcement officer of a State or

			 political subdivision of a State determines is engaged or plans to engage in

			 efforts to protect and rehabilitate victims of commercial sex acts on a not for

			 profit basis.

			(6)Trafficker of a

			 commercial sex actThe term

			 trafficker of a commercial sex act means any person who, for

			 financial gain, recruits, harbors, transports, provides, or obtains a person

			 for the purpose of causing the person to become a victim of a commercial sex

			 act.

			(7)Victim of a commercial

			 sex actThe term victim

			 of a commercial sex act means any person offered for use in a commercial

			 sex act.

			4.Prosecution of

			 purchasers, traffickers, and exploiters of commercial sex acts

			(a)Grants

			 authorizedThe Attorney General shall award grants to States and

			 their political subdivisions to establish model law enforcement programs that

			 promote the effective prosecution of purchasers, exploiters, and traffickers of

			 commercial sex acts.

			(b)Use of grant

			 fundsFunds received from a grant awarded under subsection (a)

			 may be used by the grantee, either directly or through subgrants to qualified

			 non-governmental organizations, for—

				(1)prosecutions

			 against purchasers of unlawful commercial sex acts, through—

					(A)educational

			 programs instructing first-time purchasers of unlawful commercial sex on the

			 devastation caused by such offenses;

					(B)the publication

			 of names and addresses of repeat purchasers;

					(C)the use of female

			 decoys;

					(D)statutory rape

			 and felony assault prosecutions against purchasers; and

					(E)other programs

			 designated by the Attorney General to enhance the prosecution of purchasers and

			 to reduce the demand for unlawful commercial sex activities;

					(2)prosecutions

			 against traffickers and exploiters of unlawful commercial sex acts,

			 through—

					(A)surveillance of

			 places of business engaged in unlawful commercial sex acts;

					(B)rape and sexual

			 assault prosecutions against exploiters and traffickers;

					(C)tax evasion

			 prosecutions against exploiters and traffickers; and

					(D)the use of

			 restitution provisions to supplement public financing of shelters and social

			 services for victims of unlawful commercial sex acts and to compensate victims

			 of unlawful commercial sex acts; and

					(3)social service

			 programs operated by nongovernmental organizations with special expertise in

			 assisting victims of unlawful commercial sex activities, whose programs offer

			 protection, education, food, and shelter for victims of unlawful commercial sex

			 acts, provided that special consideration shall be given to such programs that

			 offer assistance to victims who assist in the prosecution of traffickers,

			 exploiters, and purchaser-exploiters of unlawful commercial sex

			 activities.

				(c)Reports by

			 grantee

				(1)In

			 generalNot later than 90 days after the end of the period for

			 which a grant was made under this section, and at such times as may be

			 necessary to effectively facilitate the reporting and dissemination

			 requirements under section 6(a), each grantee shall submit a report to the

			 Attorney General.

				(2)ContentsThe

			 report submitted under paragraph (1) shall—

					(A)identify and

			 describe the activities carried out with grant funds received under this

			 section; and

					(B)include an

			 evaluation by the grantee of the effect of those activities.

					(3)DisseminationThe

			 Attorney General shall ensure that the report submitted under paragraph (1) is

			 posted to the Department of Justice website.

				(d)Authorization

			 of appropriationsThere are authorized to be appropriated, for

			 each of the fiscal years 2005 through 2007—

				(1)$15,000,000 for

			 grants to carry out the activities described in subsection (b)(1);

				(2)$15,000,000 for

			 grants to carry out the activities described in subsection (b)(2); and

				(3)$15,000,000 for

			 grants to carry out the activities described in subsection (b)(3).

				5.Strengthening

			 prosecution and punishment of traffickers, purchasers, and exploiters of

			 commercial sex acts

			Chapter 117 of title 18,

			 United States Code, is amended—

			(1)in the table of

			 sections, by amending the item relating to section 2423 to read as

			 follows:

				

					

						2423. Protection of

				minor victims of commercial sex

				acts.

					.

			(2)in section 2421,

			 by inserting , including a purchaser of unlawful commercial sex

			 acts after any individual;

			(3)in section

			 2422(a), by inserting , including a purchaser of unlawful commercial sex

			 acts after any individual; and

			(4)in section

			 2423—

				(A)by amending the

			 header to read as follows:

					

						2423.Protection of

				minor victims of commercial sex acts

						;

				(B)by redesignating

			 subsection (f) as subsection (h);

				(C)by redesignating

			 subsection (e) as subsection (f);

				(D)in subsection

			 (f), as redesignated, by striking or (d) and inserting

			 (d), or (e); and

				(E)by inserting

			 after subsection (d) the following:

					

						(e)Expanded

				Federal jurisdictionAny person who, in or affecting interstate

				or foreign commerce—

							(1)(A)knowingly

				transports, recruits, or harbors a person who has not attained the age of 18

				years with the intent that the person engage in prostitution, or in any sexual

				activity for which any person can be charged with a criminal offense;

								(B)travels for the purpose of engaging in

				any illicit sexual conduct with another person;

								(C)engages in any illicit sexual conduct

				with another person; or

								(D)arranges, induces, procures, or

				facilitates the travel of a person for the purpose of commercial advantage or

				private financial gain, knowing that the person is traveling for the purpose of

				engaging in illicit sexual conduct; and

								(2)who knew that the

				person has crossed State or foreign territorial boundaries from the place of

				the permanent residence of such person within 1 year of the date of the

				prohibited act,

							shall be

				fined under this title, imprisoned not more than 30 years, or

				both..

				6.Special

			 operating group participation

			The Department of Justice, the

			 Department of Labor, the Department of Health and Human Services, and any other

			 Federal agency involved in combating unlawful domestic sex trafficking and

			 providing services to victims of unlawful domestic sex trafficking shall

			 coordinate their activities with the Senior Policy Operating Group to ensure

			 that Federal programs directed at domestic trafficking are consistent with

			 Federal enforcement of the Trafficking Victims Protection Act of 2000 (Public

			 Law 106–386).

		7.Reports

			(a)Annual report

			 on best practices to reduce demand for commercial sex acts

				(1)In

			 GeneralNot later than 1 year after the date of enactment of this

			 Act, and annually thereafter, the Attorney General shall submit a full and

			 detailed report of the implementation of this Act to the Committee on the

			 Judiciary of the Senate and the Committee on the Judiciary of the House of

			 Representatives.

				(2)ContentsThe

			 report submitted under paragraph (1) shall include—

					(A)a detailed

			 explanation of the standards by which the Attorney General has—

						(i)awarded grants to

			 States and their political subdivisions under section 4; and

						(ii)evaluated the

			 success of grant awards in enhancing the prosecution and conviction of

			 purchasers, traffickers, and exploiters of unlawful commercial sex acts, and in

			 reducing demand for unlawful commercial sex activity; and

						(B)a full and

			 detailed report of the implementation of the amendments under paragraphs (2)

			 and (3) of section 5, including numbers of arrests, prosecutions, and

			 convictions; and

					(C)a full and

			 detailed report of the implementation of the amendment under section 5(4)(E),

			 including numbers of arrests, prosecutions, and convictions.

					(3)Annual

			 conferences

					(A)In

			 generalThe Attorney General, at each annual conference conducted

			 by the Department of Justice, shall—

						(i)announce and

			 evaluate the findings contained in the report submitted under paragraph (1);

			 and

						(ii)disseminate best

			 methods and practices for training State and local law enforcement personnel

			 involved in enforcing laws prohibiting commercial sex acts.

						(B)ParticipationEach

			 annual conference under this paragraph shall involve the full participation of

			 leading experts in the field, including—

						(i)local police and

			 prosecutorial officials;

						(ii)appropriate

			 State officials;

						(iii)academic

			 experts on unlawful commercial sex activity;

						(iv)appropriate

			 medical personnel; and

						(v)qualified

			 representatives of non-governmental organizations.

						(b)Comprehensive

			 statistical review on unlawful commercial sex acts

				(1)In

			 generalThe Attorney General shall carry out a biennial

			 comprehensive statistical review and analysis of unlawful commercial sex

			 acts.

				(2)ContentsThe

			 statistical review and analysis under this subsection shall include—

					(A)the number of

			 persons used in unlawful commercial sex acts;

					(B)the number of

			 traffickers, exploiters, and purchasers of unlawful commercial sex acts;

					(C)the ethnicity,

			 age, and sex of victims of unlawful commercial sex acts;

					(D)the ethnicity and

			 sex of traffickers, purchasers, and exploiters of unlawful commercial sex

			 acts;

					(E)the number of

			 investigations, arrests, prosecutions, and incarcerations of victims of

			 unlawful commercial sex acts by States and their political subdivisions;

					(F)the number of

			 investigations, arrests, prosecutions, and incarcerations of traffickers,

			 exploiters, or purchasers of unlawful commercial sex acts; and

					(G)the differences

			 in the enforcement of laws relating to unlawful commercial sex acts by

			 similarly situated jurisdictions.

					(3)Solicitation of

			 viewsIn conducting the statistical review and analysis under

			 this subsection, the Attorney General shall solicit views from—

					(A)Federal and State

			 prosecutorial officials;

					(B)Federal, State,

			 county, and municipal law enforcement officials;

					(C)persons used in

			 unlawful commercial sex acts;

					(D)researchers;

			 and

					(E)other experts in

			 the area of commercial sex acts.

					(4)ReportNot

			 later than 1 year after the date of enactment of this Act, the Attorney General

			 shall submit a report containing the results of the statistical review and

			 analysis under this section to the Committee on the Judiciary of the Senate and

			 the Committee on the Judiciary of the House of Representatives.

				(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated—

				(1)$1,000,000 for each of the fiscal years

			 2005 through 2007 to carry out subsection (a); and

				(2)$1,000,000 for each of the

			 fiscal years 2005 and 2007 to carry out subsection (b).

				

